     Case 2:16-cr-00102-KJM-CKD Document 121 Filed 01/04/21 Page 1 of 1


1
2
3
4
5                              IN THE UNITED STATES DISTRICT COURT
6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7     UNITED STATES OF AMERICA,                   )      Case №: 2:16-cr-00102-KJM
                                                  )
8                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
9             vs.                                 )
                                                  )
10    MATTHEW GENE BALLARD,                       )
                                                  )
11                    Defendant.                  )
                                                  )
12
             The above named Defendant has, under oath, sworn or affirmed as to his/her financial
13
14    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

15    obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

16    Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
17
      § 3006A,
18
             IT IS HEREBY ORDERED that Barry Morris is appointed to represent the above
19
      defendant in this case effective nunc pro tunc to December 8, 2020, substituting the Federal
20
21    Defenders Office appointed per G.O. 595. Mr. Morris is currently representing this defendant in

22    a post-conviction motion so this is an expansion of that appointment.

23           This appointment shall remain in effect until further order of this court.
24    DATED: December 31, 2020.
25
26
27
28

                                                      -1-
